COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James W. Cleveland v. The State of Texas

Appellate case number:     01-18-00668-CR

Trial court case number: 1529355

Trial court:               180th District Court of Harris County

        The clerk’s record was filed on August 8, 2018, but the reporter’s record has not been filed.
On August 10, 2018, the Clerk of this Court notified appellant that the court reporter responsible
for preparing the record in this appeal informed the Court that appellant had not made
arrangements to pay for the record and this Court’s records indicated that appellant is not appealing
as indigent. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he caused
the reporter’s record to be filed in this Court, made arrangements to pay for the reporter’s record,
or provided proof that he is entitled to proceed without payment of costs by January 10, 2018, the
Court might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant
failed to respond and has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter or caused a reporter’s record to be filed in the Court.

        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman______
                                Acting individually


Date: __March 5, 2019__